Response to Remarks/Arguments
Interview summary
Examiner is grateful for Applicant’s representative Mr. David D’Zurilla reaching out to Examiner and further clarifying 35 USC 112(a) rejection and support for the new matters. 
Change of the scope of claim 1 and the allowable subject matter
By the filing of the claim set 02/22/2022 (which is the same as the set 01/04/2022) the scope of the claim 1 has changed over the claim 1 filed 09/15/2021 as shown the table below.
02/22/2022
09/15/2021
1. A method comprising:
deriving angular information as a function of the angular configuration of the pairs of patches and as a function of an angle of maximum radiation for a reflected signal at a plurality of frequencies; 
providing an output as a function of a strength of the received reflected signals and the derived angular information, wherein the output is representative of a characteristic of the environment;
1. A method comprising:
deriving angular information and signal strength as a function of the antenna configuration of the pairs of patches and as a function of an angle of maximum radiation for a reflected signal at a plurality of frequencies;
providing an output as a function of the received reflected signals and the derived angular information and signal strength, wherein the output is representative of a characteristic of the environment;


The limitation “signal strength as a function of the antenna configuration of the pair of patches and as a function of an angle of maximum radiation for a reflected signal at a plurality of 
Reconsideration/other
Per request for reconsideration, the proposed amendment of claim 1 has been reconsidered. The remaining amended portion of the claim 1 after the correction for 35 USC 112(a) are:
(1) deriving angular information as a function of an angle of maximum radiation for a reflected signal at a plurality of frequencies; 
(2) providing an output as a function of a strength of the received reflected signals, 
(3)  passing the reflected signals through a filter to detect the characteristic of the environment, to limit an amount of the reflected signals to process, and to determine a directional angle and range of the characteristic of the environment;

The limitation (1) is taught by Younis (US 2016/0054440 A1) as previously rejected claim 28 in Final Rejection 11/22/2021.
The limitation (2) is taught by Grau Besoli (US 2012/0112953 A1), see paragraph [0054] and Fig. 2, wherein the received signal goes through phase and amplitude module 20 to adjust the phase and amplitude of the received signal, wherein the amplitude of the signal corresponds to “strength”.
The limitation (3) is taught by Grau Besoli (US 2012/0112953 A1), see paragraph [0109] and Fig. 11, wherein the passive couplers serve as filters.
Therefore, it is found the amendment 02/22/2022 does not place the application in condition for allowance.
Respectively submitted,
/SEOKJIN KIM/
Primary Examiner, Art Unit 2844